Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The amendments to the claims, filed on 08/11/2022, have been entered and made of record.

Claim 11 is cancelled.
Claims 1-10 are pending with claim 1 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 08/11/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of White et al. (“White”) [US 2013/0058532 A1]

Regarding claim 1, Gotohda meets the claim limitations as follows:
A method comprising: 
receiving, by a computing system (i.e. ‘camera server 2’) [Fig. 3, 14, 15, 26; para. 0191, 0224-0233: ‘the processed image data may be transmitted to the camera server 2’], a plurality of images from a master imaging device (i.e. ‘the master camera’) [Fig. 3, 14, 15, 26: show images transmitted to camera server from the master camera 1A, and slave cameras 1B, 1C, 1D], the plurality of images being captured by a plurality of imaging devices [Fig. 3, 14, 15, 26: show images transmitted to camera server from the master camera 1A, and slave cameras 1B, 1C, 1D], the plurality of imaging devices including the master imaging device and one or more slave imaging devices (i.e. ‘a master camera .. slave cameras) [Fig. 3, 14, 15, 26: show images transmitted to camera server from the master camera 1A, and slave cameras 1B, 1C, 1D; para. 0139]; 

receiving, by the computing system, a spatial location of each imaging device as determined by a device positioning system [para. 0229, 0231: ‘the digital cameras 1A-1D send the acquired GPS information to the camera server 2’]; and

monitoring (i.e. ‘to see the distances between the object and each of the plurality of imaging devices’) [para. 0020, 0095, 0231, 0229: ‘a location of the object is calculated based on the positional relationship among the digital cameras’], by the computing system, an object, the monitoring further comprising:

performing a first analysis (i.e. ‘calculated’) on a first image captured by a first imaging device in the plurality of imaging devices at a first time instant using a spatial location of the first imaging device [para. 0231: ‘a location of the object is calculated based on the positional relationship among the digital cameras’]; 

determining a first spatial location of the object [para. 0231: ‘a location of the object is calculated based on the positional relationship among the digital cameras’] based on the first analysis; 

performing a second analysis (i.e. ‘calculated’) on a second image captured by the first imaging device or a second imaging device [para. 0231: ‘a location of the object is calculated based on the positional relationship among the digital cameras’] at a second time instant [Fig. 30: ‘Attach Photography Date/Time Data S83’; para. 0097-0099: ‘at certain time intervals’] using the spatial location of the first imaging device or a spatial location of the second imaging device [para. 0024: ‘instructing photography angles and objects’], wherein the second imaging device is included in the plurality of imaging devices; 

determining a second spatial location of the object [para. 0229, 0231: ‘a location of the object is calculated based on the positional relationship among the digital cameras’] different from the first spatial location, or an absence of the object within a field-of-view of the first imaging device based on the first analysis and the second analysis; and 

determining a change in the location of the object based on the difference between the first spatial location and the second spatial location (i.e. to determine by visualization image windows 1A-1D for changes of location of the objects) [Fig. 27; para. 0229, 0231], or based on the absence.
Gotohda does not disclose explicitly the following claim limitations (emphasis added):
performing a first analysis on a first image captured by a first imaging device in the plurality of imaging devices at a first time instant using a spatial location of the first imaging device; 

determining a first spatial location of the object based on the first analysis; 

performing a second analysis on a second image captured by the first imaging device or a second imaging device at a second time instant using the spatial location of the first imaging device or a spatial location of the second imaging device, wherein the second imaging device is included in the plurality of imaging devices; 

determining a second spatial location of the object different from the first spatial location, or an absence of the object within a field-of-view of the first imaging device based on the first analysis and the second analysis; and 

determining a change in the location of the object based on the difference between the first spatial location and the second spatial location, or based on the absence.
However in the same field of endeavor White discloses the deficient claim as follows: 
performing a first analysis on a first image (i.e. ‘analyzing images to detect objects’) [Abstract; para. 0036-0060] captured by a first imaging device in the plurality of imaging devices at a first time instant using a spatial location of the first imaging device [Fig. 6-8; Abstract; para. 0036-0060: disclose the equations to generate a spatial location of the ‘tracked object 640’: x0, y0, z0 based on the camera coordinate system 610]; 

determining a first spatial location of the object based on the first analysis [Fig. 6-8; Abstract; para. 0036-0060]; 

performing a second analysis on a second image captured by the first imaging device or a second imaging device at a second time instant using the spatial location of the first imaging device or a spatial location of the second imaging device [Fig. 6-8; Abstract; para. 0036-0060: ‘the matrix U0 represents a single observation from a single camera, … where each of the matrices U0, U1, … UN-1 represents a different observation or capture image from a camera’], wherein the second imaging device is included in the plurality of imaging devices; 

determining a second spatial location of the object different from the first spatial location, or an absence of the object within a field-of-view of the first imaging device based on the first analysis and the second analysis [Fig. 2, 6-8; Abstract; para. 0024, 0031, 0036-0060: ‘asynchronous cameras can capture images at different time points rather than a common time points’; ‘the matrix U0 represents a single observation from a single camera, … where each of the matrices U0, U1, … UN-1 represents a different observation or capture image from a camera’]; and 

determining a change (e.g. ‘tracking an object’) [Fig. 1; para. 0025: ‘a surveillance application’] in the location of the object based on the difference between the first spatial location and the second spatial location, or based on the absence [Fig. 2, 3, 6-8; para. 0041: ‘equations of motion of the tracked object are obtained. Equations of motion express the three-dimensional location of the object as a function of time’].
Gotohda and White are combinable because they are from the same field of data tracking an object using multiple cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda and White as motivation to include the equations disclosed by White for determining or estimating the position of a moving object in surveillance applications [White: para. 0002].


Regarding claim 7, Gotohda meets the claim limitations as follows:
The method of claim 1, further comprising receiving the spatial location of a mobile device [para. 0023: ‘digital cameras installed in the mobile terminal devices … such as mobile phones’; para. 0233: ‘the mobile phone communication network’] wirelessly coupled to the device positioning system [para. 0231: ‘the digital cameras 1A to 1D send the acquired GPS information to the camera server 2’].


Regarding claim 8, Gotohda meets the claim limitations as follows:
The method of claim 7 , further comprising determining a spatial position (i.e. ‘the distances’) of the mobile device relative to the one or more objects [para. 0231: ‘the distances between the object and the digital cameras 1A to 1D are measured’].


Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of White et al. (“White”) [US 2013/0058532 A1]  further in view of Bathiche et al. (“Bathiche”) [U.S Patent Application Pub. 2011/0069179 A1]

Regarding claim 9, Gotohda meets the claim limitations set forth in claim 8.
Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 8, further comprising wirelessly transmitting the spatial position of the mobile device relative to the one or more objects to the mobile device.
However in the same field of endeavor White discloses the deficient claim as follows: 
further comprising wirelessly transmitting the spatial position [para. 0030: ‘transmit the captured images and information regarding the path of the object … to a television broadcast facility’] of the mobile device to the mobile device.
Gotohda and White are combinable because they are from the same field of data tracking an object using multiple cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda and White as motivation to broadcast the event on the television.
Neither Gotohda nor White discloses explicitly the following claim limitations (emphasis added):
further comprising wirelessly transmitting the spatial position of the mobile device relative to the one or more objects to the mobile device.
However in the same field of endeavor Bathiche discloses the deficient claim as follows: 
further comprising wirelessly transmitting the spatial position (i.e. send Choreography ‘514’) [Fig. 5A; para. 0098-0099: disclose choreography including ‘the positioning of the capture device(s) 104’] of the mobile device to the mobile device [Fig. 5A: ‘512’; para. 0086, 0089, 0098-0099: ‘The server can provide feedback to one or more of the capture devices 104 to recommend … portrait orientation for capturing a subject’; ‘different positions and/or perspectives’].
Gotohda, White and Bathiche are combinable because they are from the same field of data tracking an object using multiple cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda, White and Bathiche as motivation to feedback choreography to mobile devices [para. 0099].


Regarding claim 10, Gotohda meets the claim limitations set forth in claim 8.
Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 9, wherein a user associated with the mobile device uses the spatial position of the mobile device relative to the one or more objects to navigate to the one or more objects.
However in the same field of endeavor Bathiche discloses the deficient claim as follows: 
wherein a user associated with the mobile device uses the spatial position (i.e. send Choreography ‘514’) [Fig. 5A; para. 0098-0099: disclose choreography including ‘the positioning of the capture device(s) 104’] of the mobile device relative to the one or more objects to navigate (i.e. repositioning and/or orienting capture device 104 to capture a subject) to the one or more objects [Fig. 5A: ‘512’; para. 0086, 0089, 0098-0099: ‘The server can provide feedback to one or more of the capture devices 104 to recommend … portrait orientation for capturing a subject’; ‘different positions and/or perspectives’].
Gotohda, White and Bathiche are combinable because they are from the same field of data tracking an object using multiple cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda, White and Bathiche as motivation to feedback choreography to mobile devices [para. 0099].


Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of White et al. (“White”) [US 2013/0058532 A1] further in view of Rune (“Rune”) [U.S Patent Application Pub. 2003/0081603 A1]

Regarding claim 2, Gotohda meets the claim limitations set forth in claim 1.
	Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein the plurality of imaging devices are wirelessly coupled in a star topology (i.e. a design choice of network topology).
However in the same field of endeavor Rune discloses the deficient claim as follows: 
wherein the plurality of imaging devices are wirelessly coupled in a star topology (i.e. a design choice of network topology) [Fig. 2: Star topology; Fig. 5: Bluetooth; Fig. 6: master-slaves; para. 0004-0006: ‘Bluetooth technology … a master node 201 and a plurality of slave nodes 202-208 arranged in a star network topology’].
Bathiche, White and Rune are combinable because they are from the same field of networked communication.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Bathiche, White and Rune as motivation to include Bluetooth master-slaves in a star topology. 


Regarding claim 3, Gotohda meets the claim limitations set forth in claim 2.
	Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 2, wherein the wireless coupling is any of a Bluetooth connection, a Wi-Fi connection, or a ZigBee connection (i.e. a design choice of network protocols).
However in the same field of endeavor Rune discloses the deficient claim as follows: 
wherein the wireless coupling is any of a Bluetooth connection, a Wi-Fi connection, or a ZigBee connection (i.e. a design choice of network protocols) [Fig. 2: Star topology; Fig. 5: Bluetooth; Fig. 6: master-slaves; para. 0004-0006: ‘Bluetooth technology … a master node 201 and a plurality of slave nodes 202-208 arranged in a star network topology’].
Bathiche, White and Rune are combinable because they are from the same field of networked communication.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Bathiche, White and Rune as motivation to include Bluetooth master-slaves in a star topology. 


Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of White et al. (“White”) [US 2013/0058532 A1]  further in view of Herrala et al.  (“Herrala”) [U.S Patent Application Pub. 2012/0057518 A1]

Regarding claim 4, Gotohda meets the claim limitations set forth in claim 1.
	Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein the plurality of imaging devices are wirelessly coupled in a ring topology (i.e. a design choice of network topology).
However in the same field of endeavor Herrala discloses the deficient claim as follows: 
wherein the plurality of imaging devices are wirelessly coupled in a ring topology (i.e. a design choice of network topology) [Fig. 3B; para. 0028: ‘a ring topology’].
Bathiche, White and Herrala are combinable because they are from the same field of networked communication.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Bathiche, White and Herrala as motivation to include Bluetooth master-slaves in a ring topology.


Regarding claim 5, Gotohda meets the claim limitations set forth in claim 4.
	Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 4, wherein the wireless coupling is any of a Bluetooth connection, a Wi-Fi connection, or a ZigBee connection (i.e. a design choice of network protocols).
However in the same field of endeavor Herrala discloses the deficient claim as follows: 
wherein the wireless coupling is any of a Bluetooth connection, a Wi-Fi connection, or a ZigBee connection (i.e. a design choice of network protocols) [Fig. 3B; para. 0028: ‘Bluetooth network topologies’].
Bathiche, White and Herrala are combinable because they are from the same field of networked communication.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Bathiche and Herrala as motivation to include Bluetooth master-slaves in a ring topology. 


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Gotohda et al. (“Gotohda”) [U.S Patent Application Pub. 2004/0183915 A1] in view of White et al. (“White”) [US 2013/0058532 A1] further in view of Bathiche et al. (“Bathiche”) [U.S Patent Application Pub. 2011/0069179 A1] further in view of McKinney et al. (“McKinney”) [U.S Patent Application Pub. 2014/0378853 A1]


Regarding claim 6, Gotohda in view of White meets the claim limitations set forth in claim 1.
Gotohda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein at least one imaging device is powered by ambient indoor lighting.
However in the same field of endeavor Bathiche discloses the deficient claim as follows: 
wherein at least one imaging device is powered (i.e. rechargeable battery) [para. 0040: ‘A power source 222 may also be provided, such as a rechargeable battery as is known in the art’] 
Bathiche does not disclose explicitly the following claim limitations (emphasis added):
wherein at least one imaging device is powered (i.e. rechargeable battery) by ambient indoor lighting.
However in the same field of endeavor McKinney discloses the deficient claim as follows: 
wherein at least one imaging device is powered (i.e. rechargeable battery) by ambient indoor lighting [para. 0062: ‘An onboard battery is charged/re-charged when an onboard solar cell is exposed to light illumination, including indoor ambient lighting’].
Gotohda, White, Bathiche and McKinney are combinable because they are from the same field of handheld devices powered by rechargeable batteries.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Gotohda, White, Bathiche and McKinney as motivation to include rechargeable batteries by outdoor/indoor ambient lighting as is known in the art.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488